DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 
Status of Claims
	Claims 1-10, 12-17, 19 and 21 are pending of which claims 1 and 14 are in independent form.
	Claims 1-10, 12-17, 19 and 21 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Carroll; Jennifer et al. (US 20120078889 A1) [Chu-Carroll] in view of Wang; Song et al. (US 20180293484 A1) [Wang] in view of Ganong, III; William F. et al. (US 20140274203 A1) [Ganong].

Regarding claims 1 and 14, Chu-Carroll discloses, a system to coordinate overlapping ([0086]) processing of audio queries ([0036]), comprising: 
a data processing system comprising at least one processor ([0063]) and memory ([0038]) to: receive, via an interface, one or more data packets corresponding to an audio signal detected by a sensor of a computing device ([0037]-[0038], implicit feature); 
generate a query based on the audio signal received via the one or more data packets ([0037], It is understood that skilled artisans may implement a further extension to the system shown in FIG. 1 to employ one or more modules for enabling I/O communication between a user or computer system and the system 10 according to, but not limited to, the modalities of text, audio, video, gesture, tactile input and output etc. Thus, in one embodiment, both an input query and a generated query response may be provided in accordance with one or more of multiple modalities including text, audio, image, video, tactile or gesture); 
transmit the query to a plurality of [digital assistant] components ([0038], the processing is performed by a server cluster); 
receive a first response ([0053], The Document Titles (Document Retrieval in Title Sources) module 304 implements functions for detecting a candidate answer (from sources 11 and 21). The Entities From Passage Retrieval module 308 implements functions for detecting a candidate answer in textual passages, e.g. based on grammatical and semantic structures of the passages and the query. The Entities from Structured Sources module KB 310 implements functions for retrieving a candidate answer based on matches between the relations between the entities in the query and the entities in Answer Source KB 21 (implemented e.g. as an SQL query)) to the query from a first [digital assistant] component ([0053], "Document Titles module") [of the plurality of digital assistant components]; 
receive a second response to the query from a second [digital assistant] component ([0053], "Structured Sources module") of the plurality of [digital assistant] components, wherein the first [digital assistant] component is authorized to access a database the second [digital assistant] component is prohibited from accessing ([0053]-[0054], implicit from the definition of the digital assistants Document Titles module and Structured Sources module), and wherein the first [digital assistant] component and the second [digital assistant] component are configured to process the query at least partially in parallel (As represented in FIG. 5, the data in the example CAS structure are output of the search results block of the question analysis processing step 510 and are about to be processed in parallel. A Search Hit CAS splitter mechanism 515 is used to initiate a parallel search for candidate answers. For parallel operations, the search list ( search result passages) are distributed by the CAS splitter element 515 so that concurrent search results processing techniques are applied (work divided) to process each of the found search results and to perform candidate answer generation (in parallel) using the techniques described herein in the Candidate Answer Generation block 30 (FIG. 3) ¶ [0086]. Also see ¶ [0003] and [0090]);
determine, based on a ranking decision function, to select the second response from the second [digital assistant] component instead of the first response from the first [digital assistant] component ([0060], implicit output from the answer ranking module); and
provide, responsive to the selection, the second response from the second [digital assistant] component to the computing device ([0122]).
However Chu-Carroll does not explicitly facilitate digital assistant, of the plurality of digital assistant components. 
Wang discloses, digital assistant, of the plurality of digital assistant components (virtual assistant with audio input device or a spoken query ¶ [0005], [0051], [0081], [0151] and [0154]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Wang’s system would have allowed Chu-Carroll to facilitate digital assistant, of the plurality of digital assistant components. The motivation to combine is apparent in the Chu-Carroll's reference, because there is a need to improve query response in a multiple virtual assistant environment and indicating a responding virtual assistant from one of a plurality of virtual assistants.
However neither Chu-Carroll nor Wang explicitly facilitate including transmitting the query to a first digital assistant component that executes on a remote server and that is administered by a first entity, and transmitting the query to a second digital assistant component that executes on the computing device and that is administered by a second entity, wherein the first entity is different from the second entity.
Ganong discloses, including transmitting the query to a first digital assistant component that executes on a remote server and that is administered by a first entity, and transmitting the query to a second digital assistant component that executes on the computing device and that is administered by a second entity, wherein the first entity is different from the second entity (When performing processing stages in parallel, the results from the parallel processing stages may be used together to assess the likelihood that an acoustic input includes a voice command. For example, the results from parallel processing stages may be utilized in a voting scheme, weighted decision or other suitable manner that evaluates the information from a plurality of processing stages to assist in determining whether acoustic input includes a voice command. According to some embodiments, both sequential/serial processing and parallel processing are used with respect to the plurality of processing stages performed to assess whether acoustic input includes a voice command. For example, a plurality of processing stages may be performed in parallel and the results may be used to determine if further processing is needed and/or which subsequent one or more processing stages should be selected for performance. Sequential and parallel processing can be used together in other ways, as the aspects are not limited in this respect ¶ [0065]-[0066]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ganong’s system would have allowed Chu-Carroll and Wang to facilitate including transmitting the query to a first digital assistant component that executes on a remote server and that is administered by a first entity, and transmitting the query to a second digital assistant component that executes on the computing device and that is administered by a second entity, wherein the first entity is different from the second entity. The motivation to combine is apparent in the Chu-Carroll and Wang's reference, because there is a need to improve voice command and response in a voice query system.

Regarding claim 2, the combination of Chu-Carroll, Wang and Ganong discloses, the data processing system to select the second response from the second digital assistant component based on a pre-configured preference established for the second digital assistant component (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claims 3 and 15, the combination of Chu-Carroll, Wang and Ganong discloses, the data processing system to select the second response from the second digital assistant component based on a confidence score for the second response from the second digital assistant component (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claims 4 and 16, the combination of Chu-Carroll, Wang and Ganong discloses, determine the first digital assistant component is a preferred digital assistant (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]); 
determine that the first response from the first digital assistant component is flagged as a fallback response; override, responsive to the determination that the first response from the first digital assistant component is flagged as the fallback response, the first digital assistant component (The virtual assistant 135 that provides said highest number of responses may be designated as the preferred virtual assistant 135 for that category. Where multiple virtual assistants 135 provide the same highest number of responses, the virtual assistant manager 130 may additionally consider the virtual assistant ranking when selecting the preferred virtual assistant 135. Note that the user may override this selection of a preferred virtual assistant 135 by indicating a different preference through feedback or by manually selecting the preferred virtual assistant 135 ¶ [0080]); 
select the second response from the second digital assistant component; and maintain the first digital assistant component as the preferred digital assistant (Wang: preferred virtual assistance ¶ [0080], [0103]-[0108]).

Regarding claim 5, the combination of Chu-Carroll, Wang and Ganong discloses, determine a signal for the query; and select the ranking decision function from a plurality of ranking decision functions based on the signal (Wang: ranking virtual assistants and selecting which one will receive a response ¶ [0077]-[0080] and [0129]).

Regarding claim 6, the combination of Chu-Carroll, Wang and Ganong discloses, determine a signal for the query; and select responses from the second digital assistant component based on the signal (Wang: preferred virtual assistance ¶ [0077]-[0080], [0103]-[0108] and [0129]).

Regarding claims 7 and 17, the combination of Chu-Carroll, Wang and Ganong discloses, the data processing system to determine, based on the ranking decision function, to select the second response based on the second digital assistant component accessing data stored in memory of the computing device (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claim 8, the combination of Chu-Carroll, Wang and Ganong discloses, wherein the first response comprises one of calendar information or media content (Wang: managing calendar items ¶ [0052], [0056] and [0069]).

Regarding claim 9, the combination of Chu-Carroll, Wang and Ganong discloses, wherein the first digital assistant component executes independently of the second digital assistant component to generate the first response (Wang: plurality of virtual assistants [abstract]).

Regarding claim 10, the combination of Chu-Carroll, Wang and Ganong discloses, the data processing system to transmit the query to each of the plurality of digital assistants via an independent branch to cause the plurality of digital assistants to process the query in an overlapping manner (Wang: see Fig. 3 and 4).

Regarding claim 11, the combination of Chu-Carroll, Wang and Ganong discloses, wherein the first digital assistant component is established by a different administrator from the second digital assistant component (Wang: see Fig. 3 and 4).

Regarding claim 12, the combination of Chu-Carroll, Wang and Ganong discloses, receive the one or more data packets from the computing device via a streaming speech server configured to convert audio to text (Wang: converts speech (e.g., audio data) into text ¶ [0083]).

Regarding claims 13 and 19, the combination of Chu-Carroll, Wang and Ganong discloses, receive the second response from the second digital assistant component prior to the first response from the first digital assistant component; determine that the second digital assistant component is not a preferred digital assistant component; determine that the first digital assistant is the preferred digital assistant; wait, responsive to the determination that the second digital assistant component is not a preferred digital assistant and the first digital assistant is the preferred digital assistant, for the first response from the first digital assistant component; upon receipt of the first response from the first digital assistant component, determine that the first response is flagged as a fallback response; and select the second response based on the determination that the second digital assistant component is not the preferred digital assistant and the first response is flagged as the fallback response (Wang: ranking virtual assistant ¶ [0078]-[0080] and giving preferences to virtual assistants ¶ [0048], [0080], [0103]-[0108]).

Regarding claim 21, the combination of Chu-Carroll, Wang and Ganong discloses, the data processing system to determine, based on the ranking decision function, to select the second response based on the first response being an audio-only response (Wang: the indicator of a virtual assistant providing the response (e.g., first response and/or second response) is an audio indicator, a visual indicator, or a combination thereof ¶ [0008], [0009], [0015] and [0017]).

Regarding claim 22, (Canceled). 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/28/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154